NO. 07-03-0550-CR
                                   NO. 07-03-0551-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                  SEPTEMBER 2, 2004

                         ______________________________


                  SAMUEL BARTHOLOMEW SMIDDY, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

          NO. 12263-B & 13873-B; HONORABLE JOHN B. BOARD, JUDGE

                         _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.


                               MEMORANDUM OPINION


       Pursuant to our order abating these appeals and remanding the causes, the trial

court held a hearing to determine whether appellant wished to prosecute his appeals.

During the hearing, appellant affirmatively expressed his intention to no longer pursue the
appeals. No decision of this Court having been delivered, we dismiss the appeals. No

motions for rehearing will be entertained and our mandates will issue forthwith.1


       Accordingly, the appeals are dismissed.


                                         Don H. Reavis
                                           Justice

Do not publish.




      1
       We acknowledge that Rule 42.2(a) of the Texas Rules of Appellate Procedure
requires a written withdrawal of a notice of appeal to be filed in duplicate in this Court.
However, appellant’s intention not to pursue his appeals being clear, we apply Rule 2 to
suspend the operation of Rule 42.2(a).

                                            2